IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 25, 2008
                                     No. 08-10190
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




LYNDA MARQUARDT,

                                                  Plaintiff-Appellant,
v.

MICHAEL O. LEAVITT,
Secretary, Department of Health & Human Services,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:06-CV-893




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Lynda Marquardt appeals a summary judgment entered in her title VII
case. She mainly contends the district court should not have dismissed her

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10190

claims of age and sex discrimination for failure to initiate her administrative
remedies within the required period of time. For the most part, however, she
appears to acknowledge that her argument for timeliness is foreclosed by Rowe
v. Sullivan, 967 F.2d 186 (5th Cir. 1992), on which the district court properly re-
lied. On her retaliation claim, the district court correctly concluded that Mar-
quardt failed to show a causal link between her protected activity and the ad-
verse employment action.
      The district court issued a comprehensive and persuasive Memorandum
Opinion and Order. The summary judgment is AFFIRMED, essentially for the
reasons given by the district court.